SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For17April 2015 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Director Declaration dated24March 2015 Director/PDMR Shareholding dated31 March2015 Director/PDMR Shareholding dated01April 2015 Total Voting Rights dated 01April 2015 Director/PDMR Shareholding dated01April 2015 Holding(s) in Company dated07 April 2015 Holding(s) in Company dated09April 2015 Director Declaration dated10 April2015 Director/PDMR Shareholding dated16 April 2015 ﻿ ﻿ ﻿ 24 March 2015 InterContinental Hotels Group PLC Director Declaration InterContinental Hotels Group PLC ("IHG") today announces that, pursuant to Listing Rule 9.6.14(2), Jill McDonald, a Non-Executive Director of IHG, has been appointed as Chief Executive Officer of Halfords Group plc with effect from 11 May 2015. For further information Investor Relations (David Kellett, Emma Parker, Matt Woollard): +44 (0)1895 512176 +44 (0)7808 098724 Media Relations (Yasmin Diamond, Zoe Bird): +44 (0)1895 512008 +44 (0)7736 746167 Notes to Editors: IHG (InterContinental Hotels Group) [LON:IHG, NYSE:IHG (ADRs)] is a global organisation with a broad portfolio of hotel brands, including InterContinental® Hotels & Resorts, HUALUXE® Hotels and Resorts, Crowne Plaza® Hotels & Resorts, Hotel Indigo®, EVEN™ Hotels, Holiday Inn® Hotels & Resorts, Holiday Inn Express®, Staybridge Suites® and Candlewood Suites®. In January 2015, IHG acquired Kimpton Hotels & Restaurants, the world's leading boutique hotel business. IHG manages IHG® Rewards Club, the world's first and largest hotel loyalty programme with over 84 million members worldwide. The programme was relaunched in July 2013, offering enhanced benefits for members including free internet across all hotels, globally. IHG franchises, leases, manages or owns over 4,800 hotels and more than 710,000 guest rooms in nearly 100 countries, with over 1,200 hotels in its development pipeline. Over 350,000 people work across IHG's hotels and corporate offices worldwide. In January 2015 we completed the acquisition of Kimpton Hotels & Restaurants, adding 62 hotels (11,300 rooms) to our system size and 16 hotels to our development pipeline. InterContinental Hotels Group PLC is the Group's holding company and is incorporated in Great Britain and registered in England and Wales. Visit www.ihg.com for hotel information and reservations and www.ihgrewardsclub.com for more on IHG Rewards Club. For our latest news, visit: www.ihg.com/media, www.twitter.com/ihg, www.facebook.com/ihg or www.youtube.com/ihgplc. NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS 1. Name of the issuer 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). INTERCONTINENTAL HOTELS GROUP PLC A TRANSACTION NOTIFIED IN ACCORDANCE WITH DTR 3.1.2 R 3. Name of person discharging managerial responsibilities/director 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person PAUL EDGECLIFFE-JOHNSON - DIRECTOR, CHIEF FINANCIAL OFFICER SPOUSE - ESTHER MAI EDGECLIFFE-JOHNSON 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares IN RESPECT OF 3 AND 4 ABOVE ORDINARY SHARES OF 15 265/ 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them 8. State the nature of the transaction PAUL EDGECLIFFE-JOHNSON - 11,431 SHARES, ESTHER MAI EDGECLIFFE-JOHNSON, 10,583 SHARES (BEFORE TRANSACTION) TRANSFER BY PAUL TO ESTHER MAI 9. Number of shares, debentures or financial instruments relating to shares acquired Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A N/A Number of shares, debentures or financial instruments relating to shares disposed Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) PAUL EDGECLIFFE-JOHNSON - 11,431 SHARES NEGLIGIBLE Price per share or value of transaction Date and place of transaction NIL CONSIDERATION 30 MARCH 2015 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Date issuer informed of transaction PAUL EDGECLIFFE-JOHNSON - 114,736, INCLUDING ALL NOTIFIABLE INTERESTS; PERCENTAGE HOLDING IS NEGLIGIBLE 31 MARCH 2015 Name of contact and telephone number for queries: NICOLETTE HENFREY 01 Name of authorised official of issuer responsible for making notification NICOLETTE HENFREY SVP, DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL Date of notification 31 MARCH 2015 NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS 1. Name of the issuer 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). INTERCONTINENTAL HOTELS GROUP PLC A TRANSACTION NOTIFIED IN ACCORDANCE WITH DTR 3.1.2 R 3. Name of person discharging managerial responsibilities/director 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person TRACY ROBBINS - DIRECTOR, EXECUTIVE VICE PRESIDENT, HUMAN RESOURCES AND GROUP OPERATIONS SUPPORT N/A 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares IN RESPECT OF 3 ABOVE ORDINARY SHARES OF 15 265/ 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them 8. State the nature of the transaction TRACY ROBBINS SALE 9. Number of shares, debentures or financial instruments relating to shares acquired Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A N/A Number of shares, debentures or financial instruments relating to shares disposed Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) TRACY ROBBINS - 28,047 SHARES NEGLIGIBLE Price per share or value of transaction Date and place of transaction 26.32 GBP 31 MARCH 2015 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Date issuer informed of transaction TRACY ROBBINS - 183,997, INCLUDING ALL NOTIFIABLE INTERESTS; PERCENTAGE HOLDING IS NEGLIGIBLE 1 APRIL 2015 Name of contact and telephone number for queries: NICOLETTE HENFREY 01 Name of authorised official of issuer responsible for making notification NICOLETTE HENFREY SVP, DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL Date of notification 1 APRIL 2015 ﻿ InterContinental Hotels Group PLC (the "Company") Voting Rights and Capital In accordance with Disclosure and Transparency Rule 5.6.1, the Company advises the market of the following: As at 31 March 2015, the Company's issued share capital consisted of 247,655,712 ordinary shares of 15 265/329 pence each with voting rights and the Company held 11,538,456 ordinary shares in Treasury. Therefore the total number of voting rights in the Company was 236,117,256. The above figure, 236,117,256 may be used by shareholders as the denominator for the calculations by which they may determine if they are required to notify their interest in, or a change to their interest in, the Company under the Financial Conduct Authority's Disclosure and Transparency Rules. Nicolette Henfrey SVP, Deputy Company Secretary & Head of Corporate Legal For further information, please contact: Corporate Legal & Secretariat (Nicolette Henfrey): +44 (0)1 ﻿ 1 April 2015 INTERCONTINENTAL HOTELS GROUP PLC (the "Company") Notification of transactions of directors, persons discharging managerial responsibilities ("PDMRs") and connected persons 1. The following directors and other PDMRs have been awarded conditional rights over the number of the Company's ordinary shares of 15 265/329 pence ("Ordinary Shares") shown below under the Company's Long Term Incentive Plan ("LTIP") 2015/2017. The performance measurement period is from 1 January 2015 to 31 December 2017 and the awards will vest on the business day after the announcement of the Company's 31 December 2017 year-end financial results, subject to the satisfaction of performance conditions. Under the terms of the LTIP 2015/2017, the maximum number of shares that can be transferred if performance conditions are met in full are as follows: Director Number of Ordinary Shares awarded Paul Edgecliffe-Johnson Tracy Robbins Richard Solomons Other PDMRs Keith Barr Angela Brav Elie Maalouf Kenneth Macpherson Eric Pearson Jan Smits George Turner 2. The PDMR shown below have been awarded the number of Ordinary Shares and vesting date shown below under the Company's Annual Bonus Plan: Name of PDMR Number of Ordinary Shares awarded Vesting date Kenneth Macpherson 15 March 2016 Kenneth Macpherson 15 March 2017 Ends For further information, please contact: Corporate Legal & Secretariat (Nicolette Henfrey): +44 (0)1 TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARES 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: InterContinental Hotels Group PLC 2. Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights √ An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: BlackRock, Inc. 4. Full name of shareholder(s) (if different from 3.): 5. Date of the transaction and date on which the threshold is crossed or reached: 2 April 2015 6. Date on which issuer notified: 7 April 2015 7. Threshold(s) that is/are crossed or reached: Above 5% 8. Notified details: A: Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights Direct Direct Indirect Direct Indirect GBOOBN33FD40 4.97% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ Conversion Period Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date Exercise/ Conversion period Number of voting rights instrument refers to % of voting rights CFD Nominal Delta 0.05% 0.05% Total (A+B+C) Number of voting rights Percentage of voting rights 5.02% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: 14. Contact name: Nicolette Henfrey Deputy Company Secretary & Head of Corporate Legal InterContinental Hotels Group PLC 15. Contact telephone number: 01 For filings with the FCA include the annex For filings with issuer exclude the annex TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARES 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: InterContinental Hotels Group PLC 2. Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights √ An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: BlackRock, Inc. 4. Full name of shareholder(s) (if different from 3.): 5. Date of the transaction and date on which the threshold is crossed or reached: 7 April 2015 6. Date on which issuer notified: 8 April 2015 7. Threshold(s) that is/are crossed or reached: Above 5% (shares) 8. Notified details: A: Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights Direct Direct Indirect Direct Indirect GBOOBN33FD40 5.03% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ Conversion Period Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date Exercise/ Conversion period Number of voting rights instrument refers to % of voting rights CFD Nominal Delta 0.05% 0.05% Total (A+B+C) Number of voting rights Percentage of voting rights 5.08% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: 14. Contact name: Nicolette Henfrey Deputy Company Secretary & Head of Corporate Legal InterContinental Hotels Group PLC 15. Contact telephone number: 01 ﻿ 10 April 2015 InterContinental Hotels Group PLC Director Declaration In accordance with Listing Rule 9.6.14R(2), InterContinental Hotels Group PLC ("IHG") today announces the appointment of Richard Solomons, the Chief Executive Officer of IHG, as a Non-executive Director of Marks and Spencer Group plc. He will take up his appointment on 13 April 2015. For further information Investor Relations (David Kellett, Emma Parker, Matt Woollard): +44 (0)1895 512176 +44 (0)7808 098724 Media Relations (Yasmin Diamond, Zoe Bird): +44 (0)1895 512008 +44 (0)7736 746167 Notes to Editors: IHG (InterContinental Hotels Group) [LON:IHG, NYSE:IHG (ADRs)] is a global organisation with a broad portfolio of hotel brands, including InterContinental® Hotels & Resorts, HUALUXE® Hotels and Resorts, Crowne Plaza® Hotels & Resorts, Hotel Indigo®, EVEN™ Hotels, Holiday Inn® Hotels & Resorts, Holiday Inn Express®, Staybridge Suites® and Candlewood Suites®. In January 2015, IHG acquired Kimpton Hotels & Restaurants, the world's leading boutique hotel business. IHG manages IHG® Rewards Club, the world's first and largest hotel loyalty programme with over 84 million members worldwide. The programme was relaunched in July 2013, offering enhanced benefits for members including free internet across all hotels, globally. IHG franchises, leases, manages or owns over 4,800 hotels and more than 710,000 guest rooms in nearly 100 countries, with over 1,200 hotels in its development pipeline. Over 350,000 people work across IHG's hotels and corporate offices worldwide. In January 2015 we completed the acquisition of Kimpton Hotels & Restaurants, adding 62 hotels (11,300 rooms) to our system size and 16 hotels to our development pipeline. InterContinental Hotels Group PLC is the Group's holding company and is incorporated in Great Britain and registered in England and Wales. Visit www.ihg.com for hotel information and reservations and www.ihgrewardsclub.com for more on IHG Rewards Club. For our latest news, visit: www.ihg.com/media, www.twitter.com/ihg, www.facebook.com/ihg or www.youtube.com/ihgplc. ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS 1. Name of the issuer 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). INTERCONTINENTAL HOTELS GROUP PLC A TRANSACTION NOTIFIED IN ACCORDANCE WITH DTR 3.1.2 R 3. Name of person discharging managerial responsibilities/director 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person ERIC PEARSON - PDMR, EXECUTIVE VICE PRESIDENT AND CHIEF INFORMATION OFFICER N/A 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares IN RESPECT OF 3 ABOVE ORDINARY SHARES OF 15 265/ 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them 8. State the nature of the transaction ERIC PEARSON SALE 9. Number of shares, debentures or financial instruments relating to shares acquired Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A N/A Number of shares, debentures or financial instruments relating to shares disposed Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) NEGLIGIBLE Price per share or value of transaction Date and place of transaction 27.82 GBP 14 APRIL 2015 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Date issuer informed of transaction ERIC PEARSON - 118,835, INCLUDING ALL NOTIFIABLE INTERESTS; PERCENTAGE HOLDING IS NEGLIGIBLE 15 APRIL 2015 Name of contact and telephone number for queries: NICOLETTE HENFREY 01 Name of authorised official of issuer responsible for making notification NICOLETTE HENFREY SVP, DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL Date of notification 16 APRIL 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ H. Patel Name: H. PATEL Title: COMPANY SECRETARIAL OFFICER Date: 17 April 2015
